UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

United States of America )
) Case No: 3:20MJ2183

Vv. )

)

Joshua Palmer )

 

Defendant
CONSENT TO APPEAR BY VIDEO OR AUDIO TELECONFERENCE

Pursuant to The CARES Act, H.R. 748, the Court’s Standing Order 20-08,.and Rule 5(f),
Rule 10(c), and Rule 43(c)(1)(B) of the Federal Rules of Criminal Procedure, the Defendant hereby
acknowledges Defendant has received and/or been read the indictment, information, or petition,
that such charging instrument has been reviewed by Defendant with counsel, that Defendant
understands the nature of the offenses charged, and that Defendant understands Defendant’s
right to appear in person for the initial appearance and arraignment. Acknowledging such, the
Defendant hereby knowingly and voluntarily waives Defendant’s right to appear in person and _
hereby consents to appearance by use of video teleconferencing, or by audio
teleconferencing if video teleconferencing is not reasonably available, for the following:

1 Detention hearings under 18 U.S.C. § 3142
Initial appearances under Rule 5 of the Federal Rules of Criminal Procedure
Preliminary hearing under Rule 5.1 of the Federal Rules of Criminal Procedure
Waivers of indictment Rule 7(b) of the Federal Rules of Criminal Procedure

Arraignments under Rule 10 of the Federal Rules of Criminal Procedure

Dn oO OC @

Probation and supervised release revocation proceedings under Rule 32.1 of the Federal
Rules of Criminal Procedure
O Pretrial release revocation proceedings under 18 U.S.C. § 3148

© Appearances under Rule 40 of the Federal Rules of Procedure

1 of 2

Case 3:20-mj-02183-HBG Document 6 Filed 08/19/20 Page 1of2 PagelD#: 8
O Misdemeanor pleas and sentencings as described in Rule 43(b)(2) of the Federal Rules
of Criminal Procedure

O Proceedings under chapter 403 of title 18, United States Code (commonly known as
the “Federal Juvenile Delinquency Act”), except for contested transfer hearings and
juvenile delinquency adjudication or trial proceedings.

O Felony pleas under Rule 11 of the Federal Rules of Criminal Procedure and felony
sentencings under Rule 32 of the Federal Rules of Criminal Procedure upon a finding
by the presiding district judge that the plea or sentencing cannot be further delayed

without serious harm to the interests of justice.

 

 

 

s/Joshua Palmer/with permission s/Benjamin G. Sharp
Defendant! Defendant’s Attorney
8-19-20
Date

APPROVED BY:

ae 8 yal Arm

_ Judge Date

 

 

 

' Due to the COVID-19 pandemic, conformed signatures by permission will be accepted. If signed by permission, defense
counsel represents that defendant gave express permission to apply his/her signature.

2 of 2

Case 3:20-mj-02183-HBG Document6 Filed 08/19/20 Page 2of2 PagelID#: 9
